 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   TIAMBRA HENNESSEY,                                    )    Case No.: 2:17-CV-02321-JAM-DB
                                                           )
12                   Plaintiff,                            )    ORDER GRANTING STIPULATED
                                                           )    DISMISSAL WITH PREJUDICE
13          vs.                                            )
14
                                                           )    [FRCP 41(a)(1)(A)(ii)]
     SIERRA NEVADA JOURNEYS, A                             )
     NEVADA CORPORATION, AND DOES                          )
15   1 THROUGH 100, INCLUSIVE,
                                                           )
16                   Defendants.                           )
                                                           )
17                                                         )
                                                           )
18                                                         )
                                                           )
19

20

21

22

23

24

25

26

27

28




      Order Granting Stipulated Dismissal With Prejudice                        Case No.: 2:17-CV-02321-JAM-DB
                                                               1.
 1                   Pursuant to the stipulation of Plaintiff, Tiambra Hennessey and Defendant, Sierra
 2   Nevada Journeys, the Court hereby dismisses the above-entitled lawsuit in its entirety with
 3   prejudice. Each party will bear his/its own costs, expenses and attorneys’ fees.

 4
                     IT IS SO ORDERED.

 5   Dated: 12/10/2018
 6                                                          /s/ John A. Mendez
                                                            HON. JOHN A. MENDEZ
 7
                                                            UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




      Order Granting Stipulated Dismissal With Prejudice                  Case No.: 2:17-CV-02321-JAM-DB
                                                           1.
